DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes a phrase that can be implied, i.e. “The invention relates to”. Additionally, the phrase “use of the liquid-crystalline medium…in liquid-crystal light valves for lighting devices for vehicles, and to liquid-crystal light valves which comprise this medium and lighting devices for vehicles . Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, 7, 9, and 10 recite “alkenyl…having 1 to…C atoms”. However, and alkenyl radical must have at least 2 carbon atoms.
Claims 1, 4, 5, 10, and 11 recite “up to 6 C atoms” or “up to 7 C atoms”. However, the term "up to" includes zero as a lower limit, In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974) MPEP 2173.05(c).
Claims 7 and 9 recite “alkenyl…halogenated alkenyloxy radical having 1 to 6 C atoms. However, and alkenyl and alkenyloxy radicals must have at least 2 carbon atoms.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 12, 13, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Czanta et al. (U.S. 2015/0284636).
Czanta et al. teaches a nematic mixture CM1 comprising the following:

    PNG
    media_image1.png
    574
    417
    media_image1.png
    Greyscale
 [0147] wherein the clearing point is 124.5°C (claim 1). Compounds CCP-20CF2.F.F, CCP-30CF2.F.F, and CCP-50CF2.F.F in an amount of 62.6% (claim 2) are equivalent to formula CC of instant claim 1, specifically formula CC-3 of instant claim 6 when RC is an alkyl radical having 2, 3, or 5 C atoms respectively and XC is a halogenated alkoxy radical having 1 C atom. claim 4 when RP is an alkyl radical having 5 C atoms, AP is 1,4-cyclohexylene, ZP is a single bond, LP1 and LP2 are H, and XP is F. Compounds CBC-33F, CBC-53F, and CBC-55F are equivalent to formula IV-11 of instant claim 12 when R41 is n-alkyl having 3 or 5 C atoms respectively, L4 is F, and R42 is n-alkyl having 3 or 5 C atoms respectively. Czanta et al. also teaches a liquid-crystalline medium in the following Example 18:

    PNG
    media_image2.png
    503
    413
    media_image2.png
    Greyscale
[0182] wherein mixture CM1 is the following:

    PNG
    media_image3.png
    414
    421
    media_image3.png
    Greyscale
[0147]. Compound PCH-5F is in an amount of 0.03% and is equivalent to formula CP of instant claim 4 when RP is an alkyl radical having 5 C atoms, AP is 1,4-cyclohexylene, ZP is a single bond, LP1 and LP2 are H, and XP is F. Czanta et al. teaches an IPS display comprising the above mixture (claims 13, 15, and 18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Czanta et al. (U.S. 2015/0284636).
With regard to claim 3, Czanta et al. teaches the Δn (birefringence) of Example 18 is 0.056 which is substantially close to 0.060 of instant claim 3. Czanta et al. also teaches the birefringence Δn of the liquid-crystal mixtures is preferably ≤0.12 [0124] which encompasses the claimed range of 0.060 to 0.100. Czanta et al. further teaches the optimum mixing ratio of the compounds of the above-mentioned formulae depends substantially on the desired properties, on the choice of the components of the above-mentioned formulae and on the choice of other components optionally present [0100]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to obtain the claimed birefringence through routine experimentation of varying amounts for provided compounds.
Claims 5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Czanta et al. (U.S. 2015/0284636).
With regard to claim 5, Czanta et al. teaches the medium comprises one or more compounds of the formula I1 and/or I2 and/or I3 with a proportion of compounds of the formulae I1 and/or I2 and/or I3 in the mixture as a whole particularly preferably 3-70% 

    PNG
    media_image4.png
    93
    397
    media_image4.png
    Greyscale
[0029] wherein R11* is an unsubstituted alkyl having up to 15 C atoms [0032], and l and k are 0 to 5 [0036] which is equivalent to formula IV-1 of instant claim 5 when R41 is an alkyl having up to 7 C atoms and R42 is an alkenyl having up to 7 C atoms. Czanta et al. also teaches it goes without saying that a suitable choice of the components of the mixtures according to the invention also enables higher clearing points (for example above 100°C) to be achieved at higher threshold voltages while retaining the other advantageous properties [0131]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make additional compositions including a compound of formula I2 through routine experimentation in order to achieve a high clearing point.
	With regard to claims 7 and 8, Czanta et al. teaches in a further preferred embodiment, the medium according to the invention comprises at least one compound of the formula VII [0079] such as the following formula VII-1:

    PNG
    media_image5.png
    150
    392
    media_image5.png
    Greyscale
[0085] wherein R71 is an unsubstituted alkyl radical having 1 to 15 C atoms and X71 is F [0081-0084] which is 
	With regard to claim 9, Czanta et al. teaches in a further preferred embodiment, the medium according to the invention comprises at least one compound of the formula VI [0071] such as the following formula VI-1:

    PNG
    media_image6.png
    140
    403
    media_image6.png
    Greyscale
[0076] wherein R61 is an unsubstituted alkyl radical having 1 to 15 C atoms and X61 is F [0073-0075] which is equivalent to formula IIA of instant claim 9 when R2 is an alkyl radical having 1 to 15 C atoms, A21 is 
    PNG
    media_image7.png
    48
    94
    media_image7.png
    Greyscale
, A22 is 
    PNG
    media_image8.png
    53
    90
    media_image8.png
    Greyscale
, L21-L24 are F, and X2 is F. Czanta et al. also teaches it goes without saying that a suitable choice of the components of the mixtures according to the invention also enables higher clearing points (for example above 100°C) to be achieved at higher threshold voltages while retaining the other 
	With regard to claims 10 and 11, Czanta et al. teaches in a further preferred embodiment, the medium according to the invention comprises at least one compound of the formula VIII [0088] such as the following formula VIII-1:

    PNG
    media_image9.png
    145
    406
    media_image9.png
    Greyscale
[0093] where n is 1 to 7 [0094] which is equivalent to formula III of instant claim 10, specifically formula III-3 of instant claim 11 when R3 is an alkyl radical having 1 to 7 C atoms, L31 and L32 are F, and X3 is F. Czanta et al. also teaches it goes without saying that a suitable choice of the components of the mixtures according to the invention also enables higher clearing points (for example above 100°C) to be achieved at higher threshold voltages while retaining the other advantageous properties [0131]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make additional compositions including a compound of formula VIII-1 through routine experimentation in order to achieve a high clearing point.

Claims 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Czanta et al. (U.S. 2015/0284636) as applied to claim 15 above, and further in view of Seko et al. (U.S. 4,985,816).
With regard to claims 14, 16, and 17, Czanta et al. teaches the liquid-crystalline media is used in electro-optical displays but does not teach a liquid crystal light valve or lighting device.
However, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. In the instant case, Seko et al. teaches it is known to use liquid crystal compositions in a vehicle headlamp comprising an ellipsoidal light reflector (light valve) [abstract]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the liquid crystal media of Czanta et al. in different optical devices such as the vehicle headlamp of Seko et al. based on routine experimentation in the liquid crystal art.
Claims 14 and 17 recite “for a vehicle” and “for vehicles” respectively which refer to the use of the lighting device. It has been held that a recitation with respect to the manner in which a claimed composition is intended to be used does not differentiate the claimed composition from a prior art composition satisfying the claimed structural limitations. Ex Parte Masham, 2, USPQ2d 1647 (1987). This recitation of the composition is drawn to intended use; therefore, this limitation does not add any patentable weight to the claim (MPEP 2106).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 9,404,038, U.S. 6,287,648, U.S. 6,159,393, U.S. 5,422,035, U.S. 2002/0028306, U.S. 6,780,477, and DE10004636 each anticipate at least claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 9:30-6:00 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722